      Case 8:18-cv-01093-AG-AGR Document 50 Filed 06/11/19 Page 1 of 1 Page ID #:424




                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA
                                                             CASE NUMBER:
Craig Cunningham,
                                                                          SACV-18-01093-AG (AGRx)
                                              Plaintiff(s)
                                v.

Performance SLC LLC., et al.,
                                                              MOTION RE: INFORMAL DISCOVERY DISPUTE
                                            Defendant(s)



The parties have requested an informal discovery conference with Magistrate Judge Alicia G. Rosenberg.
Counsel for each party has submitted their respective positions and the issue will be adjudicated in accordance
with the Magistrate Judge's procedures.




 Dated:           June 11, 2019                                     By:             K. Lozada
                                                                                   Deputy Clerk




CV-19 (07/18)                        MOTION RE: INFORMAL DISCOVERY DISPUTE                             Page 1 of 1
